Exhibit 10.71
REALOGY HOLDINGS CORP.
2018 LONG-TERM INCENTIVE PLAN
CASH-SETTLED RESTRICTED STOCK UNIT NOTICE OF GRANT &
CASH-SETTLED RESTRICTED STOCK UNIT AGREEMENT
Realogy Holdings Corp. (the “Company”), pursuant to Section 8.4 of the Company’s
2018 Long-Term Incentive Plan (the “Plan”), hereby grants to the individual
listed below (the “Participant”), an Award of Cash-Settled Restricted Stock
Units (“CRSUs”). The Award of CRSUs is subject to all of the terms and
conditions set forth herein and in the CRSU agreement attached hereto as Exhibit
A (the “Agreement”) and the Plan, which are incorporated herein by reference. In
addition, as a condition to receiving this Award of CRSUs, the Participant
understands and agrees to be bound by and comply with the restrictive covenants
and other provisions set forth in the agreement attached hereto as Exhibit B to
this Agreement (the “Restrictive Covenants Agreement”), a copy of which the
Participant acknowledges receipt. The Participant understands and agrees that
the Restrictive Covenants Agreement shall survive the grant, vesting or
termination of the CRSUs and any termination of employment of the Participant,
and that full compliance with the Restrictive Covenants Agreement is an express
condition precedent to (i) the receipt, delivery and vesting of any CRSUs and
(ii) any rights to any payments with respect to the CRSUs.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant (“Notice”) and the Agreement.
Participant: 
Grant Date: 
Total Number of CRSUs: 
Vesting Dates: One-third of the CRSUs will vest on each of the first three grant
anniversary dates: ________________, ________________, and ________________
(each, a “Vesting Date”).
1

--------------------------------------------------------------------------------



By accepting this CRSU Award, the Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and this Notice, including the
Restrictive Covenants Agreement. The Participant has reviewed the Agreement, the
Plan and this Notice in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Notice and fully understands all
provisions of this Notice, the Agreement and the Plan. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or relating to the CRSU Award.
Participant’s Consent Regarding Use of Personal Information. By accepting this
CRSU Award, the Participant explicitly consents (i) to the use of the
Participant’s Personal Information (as defined in Section 6.15 of the Agreement
and to the extent permitted by law) for the purpose of implementing,
administering and managing the Participant’s CRSU Award under the Plan and of
being considered for participation in future equity, deferred cash or other
award programs (to the extent he/she is eligible under the terms of such plan or
program, and without any guarantee that any award will be made); and (ii) to the
use, transfer, processing and storage, electronically or otherwise, of his/her
Personal Information, as such use has occurred to date, and as such use may
occur in the future, in connection with this or any equity or other award, as
described above.
Note: Participants electing to accept this grant via the Fidelity Stock Plan
Services Net Benefits OnLine Grant Award Acceptance Process are not required to
print and sign this Agreement.
REALOGY HOLDINGS CORP.   PARTICIPANT
By: ______________________________  By: ______________________________
Print Name:  Print Name:
Title: 


2

--------------------------------------------------------------------------------


Exhibit A: CASH-SETTLED RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Cash-Settled Restricted Stock Unit Notice of Grant (the
“Notice”) to which this Cash-Settled Restricted Stock Unit Agreement (this
“Agreement”) is attached, Realogy Holdings Corp. (the “Company”) has granted to
the Participant the number of Cash-Settled Restricted Stock Units (“CRSUs”)
under Section 8.4 of the Company’s 2018 Long-Term Incentive Plan (the “Plan”) as
indicated in the Notice. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and Notice.
ARTICLE I
GENERAL
1.1 Incorporation of Terms of Plan. The CRSU Award is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II
GRANT OF CASH-SETTLED RESTRICTED STOCK UNITS
2.1 Grant of Cash-Settled Restricted Stock Units. In consideration of the
Participant’s past and/or continued employment with or Services to the Company
or any Affiliate and for other good and valuable consideration, effective as of
the Grant Date set forth in the Notice (the “Grant Date”), the Company grants to
the Participant the number of CRSUs as set forth in the Notice, upon the terms
and conditions set forth in the Plan and this Agreement, and subject to the
Participant’s full compliance at all times with the restrictive covenants and
other provisions set forth in the Restrictive Covenants Agreement (as defined in
the Notice), which is an express condition precedent to (i) the receipt,
delivery and vesting of any CRSUs and (ii) any rights to any payments with
respect to the CRSUs.
2.2 Consideration to the Company. In consideration of the grant of the CRSUs by
the Company, the Participant agrees to render Services to the Company or any
Affiliate and to comply at all times with the Restrictive Covenants Agreement.
Nothing in the Plan or this Agreement shall confer upon the Participant any
right to continue in the employ or Service of the Company or any Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the Services of the Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.
ARTICLE III
RESTRICTIONS AND RESTRICTION PERIOD
3.1 Restrictions. The CRSUs granted hereunder may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of and shall be subject
to a risk of forfeiture as described in Section 4.1 below until the CRSUs vests.
3.2 Restricted Period. Subject to Articles 4 and 5 of this Agreement, the CRSUs
shall vest on each Vesting Date as set forth in the Notice.
3.3 Settlement of CRSUs. Except as set forth in Sections 4.2, 4.3 and 5.1 of
this Agreement, within a reasonable period of time following vesting of the
CRSUs (and in no event more than 60 days following such vesting), the Company
shall pay and transfer to the Participant a cash payment equal in aggregate, to
the 20-Day Average Fair Market Value of one share of the Common Stock multiplied
by the number of whole CRSUs vesting on the Vesting Date, subject to the
Participant’s full compliance at all times with the Restrictive Covenants
Agreement. The Company and its Affiliates shall have the authority and the right
to deduct or withhold, or require a Participant to remit to the Company or an
Affiliate, an amount sufficient to satisfy federal, state, local and foreign
taxes (including the Participant’s social security, Medicare and any other
employment tax obligation)
A-1

--------------------------------------------------------------------------------



required by law to be withheld with respect to any taxable event concerning a
Participant arising in connection with the CRSU Award.
3.4 No Rights as a Stockholder. The CRSU Award is not an equity interest in the
Company and the Participant shall not be or have any of the rights or privileges
of a stockholder of the Company with respect to the CRSUs.
3.5 No Dividend or Dividend Equivalents Rights. The CRSUs carry no dividend or
dividend equivalent rights related to any cash or other dividend paid by the
Company while the CRSU Award is outstanding.
ARTICLE IV
FORFEITURES
4.1 Termination of Employment. Except as provided in Sections 4.2, 4.3 and 5.1
of this Agreement, if the Participant terminates employment with or ceases to
provide Services to the Company or any Affiliate for any reason, then the CRSUs,
to the extent not vested, shall be forfeited to the Company without payment of
any consideration by the Company, and neither the Participant nor any of his or
her successors, heirs, assigns or personal representatives shall thereafter have
any further rights or interests in such CRSUs.
4.2 Retirement. In the case of a Participant’s Retirement on or following the
first anniversary of the Grant Date, the CRSUs, to the extent not vested, shall
become fully vested upon such Retirement and the Company shall pay and transfer
to the Participant cash payments in such amounts and at such times as are set
forth in the Notice as if the Participant had remained employed with the
Company, provided that the Participant fully complies at all times with the
Restrictive Covenants Agreement. Notwithstanding anything to the contrary in
this Section 4.2, the 20-Day Average Fair Market Value of one share of the
Common Stock shall be calculated as of each of the Vesting Dates set forth in
the Notice and not as of the date of the Participant’s Retirement.
4.3 Death or Disability. If the Participant terminates employment with or ceases
to provide Services to the Company or any Affiliate on account of death or
Disability, the CRSUs, to the extent not vested, shall become fully vested upon
such termination of employment or Services and shall be paid in accordance with
Section 3.3 above. The 20-Day Average Fair Market Value of one share of the
Common Stock shall be calculated as of the date of the Participant’s death or
Disability.
ARTICLE V
CHANGE IN CONTROL
5.1 Change in Control. In the event of a Change in Control:
(a) With respect to each outstanding CRSU that is assumed or substituted in
connection with a Change in Control, in the event that during the twenty-four
(24) month period following such Change in Control a Participant’s employment or
Service is terminated without Cause by the Company or any Affiliate or the
Participant resigns from employment or Service from the Company or any Affiliate
with Good Reason, (i) the restrictions, payment conditions, and forfeiture
conditions applicable to such CRSU shall lapse (but, the Participant’s
obligations under the Restrictive Covenants Agreement and this Agreement shall
not lapse), and (ii) such CRSU shall become fully vested and payable within ten
(10) days following such termination of employment or Services.
(b) With respect to each outstanding CRSU that is not assumed or substituted in
connection with a Change in Control, except as would result in the imposition of
additional taxes and penalties under Section 409A of the Code, immediately upon
the occurrence of the Change in Control, (i) the restrictions, payment
conditions, and forfeiture conditions applicable to such CRSU granted shall
lapse (but, the Participant’s obligations under the Restrictive Covenants
Agreement and this Agreement shall not lapse), and (ii) such CRSU shall become
fully vested and payable within ten (10) days following the Change in Control.
A-2







--------------------------------------------------------------------------------



5.2 Assumption/Substitution. For purposes of Section 5.1, the CRSUs shall be
considered assumed or substituted for if, following the Change in Control, the
value of the CRSUs are (i) based on shares of common stock that are traded on an
established U.S. securities market and (ii) of comparable value and remains
subject to the same terms and conditions that were applicable to the CRSUs
immediately prior to the Change in Control except that the CRSUs that relate to
the 20-Day Average Fair Market Value of the Common Stock shall instead relate to
the 20-Day Average Fair Market Value of the common stock of the acquiring or
ultimate parent entity, determined in the same manner as set forth in this
Agreement.
ARTICLE VI
MISCELLANEOUS
6.1 Administration. The Administrator shall have the power to interpret the
Plan, the Restrictive Covenants Agreement and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Participant, the
Company and all other interested persons. No member of the Administrator or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement or the CRSUs.
6.2 Restrictions on Transfer. CRSUs that have not vested may not be transferred
or otherwise disposed of by the Participant, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, except as permitted by
the Administrator, or by will or the laws of descent and distribution.
6.3 Invalid Transfers. No purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any of
the CRSUs by any holder thereof in violation of the provisions of this Agreement
shall be valid, and the Company will not transfer any of said CRSUs on its books
or otherwise, unless and until there has been full compliance with said
provisions to the satisfaction of the Company. The foregoing restrictions are in
addition to and not in lieu of any other remedies, legal or equitable, available
to enforce said provisions.
6.4 Adjustments. The Participant acknowledges that the CRSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 3 of the Plan.
6.5 Termination of Employment or Service/Breach of the Restrictive Covenants
Agreement. The Administrator, in its sole discretion, shall determine the effect
of all matters and questions relating to termination of employment or Service,
including without limitation, whether a termination has occurred, whether any
termination resulted from a discharge for Cause and whether any particular leave
of absence constitutes a termination, as well as whether the Participant has
fully complied with the Restrictive Covenants Agreement for purposes of this
Agreement.
6.6 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Chief Human Resources
Officer at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant’s last address reflected on
the Company’s records.
6.7 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
6.8 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
6.9 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the CRSUs are
granted, only in such a manner as to conform to such laws, rules and
A-3







--------------------------------------------------------------------------------



regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
6.10 Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the CRSUs in any material way without the prior written
consent of the Participant.
6.11 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Article 6, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
6.12 Unfunded Status of Awards. With respect to any payments not yet made to the
Participant pursuant to the Plan, including this Award of CRSUs, nothing
contained in the Plan, the Notice, the Restrictive Covenants Agreement or this
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Affiliate.
6.13 Entire Agreement. The Plan, the Notice, the Restrictive Covenants Agreement
and this Agreement (including all Exhibits thereto, if any) constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof.
6.14 Section 409A. The intent of the parties is that payments and benefits under
this Agreement and the Award be exempt from, or comply with, Section 409A of the
Internal Revenue Code (the “Code”), and accordingly, to the maximum extent
permitted, this Agreement and the Award shall be interpreted and administered to
be in accordance therewith. Notwithstanding anything contained herein to the
contrary, the Participant shall not be considered to have terminated employment
with the Company for purposes of any payments under this Agreement and the Award
which are subject to Section 409A of the Code until the Participant would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. Each amount to be paid or benefit to be
provided under this Agreement and the Award shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in this Agreement and the Award that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement and the
Award during the six-month period immediately following the Participant’s
separation from service shall instead be paid on the first business day after
the date that is six months following the Participant’s separation from service
(or, if earlier, the Participant’s death). The Company makes no representation
that any or all of the payments described in this Agreement and the Award will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. The
Participant understands and agrees that he or she shall be solely responsible
for the payment of any taxes and penalties incurred under Section 409A.
6.15 Disclosure Regarding Use of Personal Information.
(a) Definition and Use of “Personal Information”. In connection with the grant
of the CRSU Award, and any other award under other incentive award programs, and
the implementation and administration of any such program, including, without
limitation, the Participant’s actual participation, or consideration by the
Company for potential future participation, in any program at any time, it is or
may become necessary for the Company to collect, transfer, use, and hold certain
personal information regarding Participant in and/or outside of Participant’s
country of employment. The “Personal Information” the Company may collect,
process, store and transfer for the purposes outlined above may include the
Participant’s name, nationality, citizenship, tax or other residency status,
work authorization, date of birth, age, government/tax identification number,
passport number, brokerage account information, GEID or other internal
identifying information, home address, work address, job and location history,
compensation and incentive award information and history, business
A-4







--------------------------------------------------------------------------------



unit, employing entity, and the Participant’s beneficiaries and contact
information. The Participant may obtain more details regarding the access and
use of his or her personal information, and may correct or update such
information, by contacting his or her human resources representative or local
equity coordinator.
(b) Use, Transfer, Storage and Processing of Personal Information. The use,
transfer, storage and processing of Personal Information electronically or
otherwise, may be in connection with the Company’s internal administration of
its incentive award programs, or in connection with tax or other governmental
and regulatory compliance activities directly or indirectly related to an
incentive award program. To the extent permitted by law, Personal Information
may be used by third parties retained by the Company to assist with the
administration and compliance activities of its incentive award programs, and
may be transferred by the entity that employs (or any entity that has employed)
the Participant from the Participant’s country of employment to the Company (or
its Affiliates or Subsidiaries) and third parties located in the U.S. and in
other countries. Specifically, those parties that may have access to the
Participant’s Personal Information for the purposes described herein include,
but are not limited to: (i) human resources personnel responsible for
administering the award programs, including local and regional equity award
coordinators, and global coordinators located in the U.S.; (ii) Participant’s
U.S. broker and equity account administrator and trade facilitator; (iii)
Participant’s U.S., regional and local employing entity and business unit
management, including Participant’s supervisor and his or her superiors; (iv)
the Administrator; (v) the Company’s technology systems support team (but only
to the extent necessary to maintain the proper operation of electronic
information systems that support the incentive award programs); and (vi)
internal and external legal, tax and accounting advisors (but only to the extent
necessary for them to advise the Company on compliance and other issues
affecting the incentive award programs in their respective fields of expertise).
At all times, Company personnel and third parties will be obligated to maintain
the confidentiality of the Participant’s Personal Information except to the
extent the Company is required to provide such information to governmental
agencies or other parties. Such action will always be undertaken only in
accordance with applicable law.
ARTICLE VII
DEFINITIONS
Wherever the following terms are used in the Agreement they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
7.1 “20-Day Average Fair Market Value” shall mean the average Fair Market Value
of a share of Common Stock calculated using the Fair Market Value on the Vesting
Date and each of the immediately preceding nineteen (19) trading days.
7.2 “Disability” shall mean a condition such that an individual would be
considered disabled for the purposes of Section 409(A) of the Code.
7.3 “Retirement” shall mean a “separation from service” (within the meaning of
Section 409A of the Code) with the Company and all Affiliates (other than for
Cause) after attaining eligibility for Retirement. A Participant attains
eligibility for Retirement upon the earlier of (a) age 65 or (b) age 55 with at
least ten (10) whole years of consecutive Service starting from the
Participant’s most recent hire date with the Company and all Affiliates. For the
avoidance of doubt, the phrase “consecutive service” in the preceding sentence
shall not include time spent by the Participant:
(a) as a consultant or advisor to the Company or its Affiliates following a
“separation from service” within the meaning of Section 409A of the Code;
(b) engaged as an independent sales agent affiliated with one of the Company’s
or its Affiliates’ real estate brands; or
A-5







--------------------------------------------------------------------------------



(c) employed with or providing services to any business acquired by the Company
or any Affiliate prior to the time such business was acquired by the Company or
any Affiliate or employed with or providing services to any business after the
time such business was divested by the Company or any Affiliate.
7.4 “Service” or “Services” shall mean services performed by the Participant for
the Company or its Affiliates as an Employee, consultant or advisor, provided
that services performed by a Participant in the capacity as an independent sales
agent affiliated with one of the Company’s or its Affiliates’ real estate brands
shall not constitute Service.
A-6





